IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10619
                        Conference Calendar



ABELARDO D. LOPEZ,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; JOHN WEATHERLY, Supervisor,
Boot Factory Clements Unit, Texas Department of Criminal
Justice,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:97-CV-194
                       - - - - - - - - - -
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Abelardo D. Lopez, Texas prisoner # 714768, appeals from the

dismissal of his civil-rights complaint, filed pursuant to 42

U.S.C. § 1983, as frivolous and for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(i), (ii).     A dismissal of a

complaint as frivolous under § 1915(e)(2)(B)(i) is reviewed for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10619
                                 -2-

an abuse of discretion, and a dismissal for failure to state a

claim under § 1915(e)(2)(B)(ii) is reviewed de novo.    See Ruiz v.

United States, 160 F.3d 273, 275 (5th Cir. 1998).

     Lopez’s allegations fail to show that the defendants acted

with deliberate indifference to a substantial risk of serious

harm.   See Farmer v. Brennan, 511 U.S. 825, 838 (1994).   His

claim was therefore properly dismissed as frivolous and for

failure to state a claim upon which relief could be granted.

This appeal is without arguable merit and is thus frivolous.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   The appeal

is DISMISSED.   See 5TH CIR. R. 42.2.